DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	Claims 31 – 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over the Claims of U.S. Patent No. 10,467,694.   Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to trading markets that use a physical mechanism to impose latency on market data.  
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer maybe filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.






Claim Rejections – 35 USC § 101

3.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31 – 35, 42, 43 – 48, and 54 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
Claims 31 and 43 are independent.  Claim 31 is a system claim and therefore falls into the statutory category of a “machine/manufacture.”  Claim 43 is a method claim and fall into the statutory category of a “process.”  
With respect to the §101 rejection, Claim 31 is illustrative:
Claim 31 recites the limitation:  “(1) imposing a first additional latency on the electronic data of the incoming trading orders to the matching engine, such that, prior to the matching engine receiving or executing an electronic trading order, the first market center has sufficient time to process a market data update which has been generated at a second market center prior to the first market center's receipt of said electronic trading order, and (2) imposing a second additional latency on dissemination of the electronic data of the outgoing market data updates.”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “electronic” trading orders 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Furthermore, the mere nominal recitation of generic computer components – such as an “electronic trading center” or “storage medium” or “communication interface” - does not take the claim out of the mental processes grouping.  Thus, Claim 31 recites a judicial exception, namely, an abstract idea.
Moreover, this judicial exception is not integrated into a practical application. In particular, the claim only recites the few computer components listed above.  These components are recited at a high-level of generality.  The recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  These computer-related limitations are wholly generic in nature and are recited at such a high level of generality as to not provide any meaningful limitations on the claim.  Furthermore, the claim lacks concrete assignments of specific functions among these various components.  One example of 
Furthermore, no technical solution to a technical problem is recited, nor does the claim recite a technical improvement in the functioning of the computerized system itself or a technical improvement to the related technical field.  To reiterate, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is, therefore, directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are generic and recited at a high level of generality. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Therefore, the claim is not patent eligible.
Similarly, Claim 32 recites the same abstract idea as Claim 31 by virtue of its dependency on Claim 31.  Like Claim 31, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 32 merely recites the abstract concept of imposing latency by a matching engine (e.g. the mind).  
Claim 33 merely recites the abstract concept of a communication interface..
Claim 34 merely recites the abstract concept of imposing a fixed amount of latency.
Claim 35 merely recites the abstract concept of imposing a variable amount of latency.
Claim 42 merely recites the abstract concept of imposing latency at various types of markets.
Claims 43 – 48 and 54 are virtually identical to the foregoing claims and are eligible for the same reasons recited above 
Accordingly, Claims 31 – 35, 42, 43 – 48, and 54 are rejected under 35 U.S.C. § 101.  
Eligibility of Claims 36 – 41 and 49 - 53:
These claims are not directed to an abstract idea because they represent improvements to the functioning of a computerized system which imposes latency using one of several physical devices (e.g. cables, fiber optic cables, coiled cables, microwave transmission, and the like) which are specifically chosen to induce latency in an electronic trading system.  

Therefore, the claimed method improves the functioning of a computerized electronic trading market by physically imposing latency on electronic trading data to give all traders and equal and fair opportunity to trade on the same information and solves the technical problems identified at paragraph [0020] – [0021] of Applicant’s specification. Accordingly, the claim does not recite any judicial exceptions enumerated in the 2019 PEG.
For example, as noted above, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover any process that could reasonably be performed in the mind but for the recitation of generic computer components.  That is, the steps recited above relating to physical cables cannot be practically applied in the mind. Furthermore, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception. 
Taking the claim as a whole and as an ordered combination, it does not recite an abstract idea.  Furthermore, the above-described limitations, as well as others in the claim, integrate any alleged abstract idea into a practical application by improving the function of the computerized system itself.  As noted above, the case of DDR is 
Therefore, the listed claims recite a technological solution to the technical problem described above and is claimed with specificity.  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 31 – 54 are rejected under 35 U.S.C. §103 as being unpatentable over U.S. Patent Publication No. 2013/0297478 to Mannix (hereinafter “Mannix”) in view of U.S. Patent Publication No. 2007/0070914 to Abigail (hereinafter “Abigail”) and further in view of Non-Patent Literature “Pragmatic Network Latency Engineering Fundamental Facts and Analysis,” authored by Rony Kay, hereinafter (“Kay”).
	
	The Mannix reference is in the same field of endeavor as the claimed invention. It is entitled:  “System, method, and computer-readable medium for improving the efficiency and stability of financial markets.”  It relates to imposing latency in an electronic trading market a sufficient time to allow for fairness in trading to all traders.  
The Abstract reads as follows:
	“A method to assist in the operation of a financial market. The method including receiving one or more transaction messages, where the one or more transaction messages include one or more orders or order commitments to be executed on the financial market; imposing one or more delays on the one or more orders or order commitments using a delay algorithm; processing the one or more order or order commitments by opening the one or more transaction messages after the one or more delays; matching the opened orders or order commitments; and executing the matched orders or order commitments.”  (emphasis added)  

	In particular, Mannix teaches as follows:
	“[0004] In another embodiment a financial exchange system may be provided to assist in the operation of a financial market. The system may include a storage device comprising a temporal buffer; an input device configured to receive one or more orders or order commitments to buy or sell a financial instrument on the financial market; and a processor configured to: insert the one or more orders or order commitments into the temporal buffer, calculate a delay to be applied to one or more orders or order commitments based on positions of the one or more orders or order commitments within the temporal buffer, and expose one or more orders or order commitments to the financial market for execution after the associated delay.”  (emphasis added) 

	Therefore, Mannix teaches imposing a delay (e.g. latency) – which is specifically calculated -  on market trades and data using a “buffer” in order to allow a sufficient time for other traders to trade on the information.  Thus, Mannix addresses the exact problem addressed by the claimed invention:
	“[0013] Participants, regulators, and observers of commodity and security markets may be concerned that the explosive growth of high-frequency digital trading is somehow excessive, costly, unfair, and/or destabilizing. The digitization of the trading infrastructure, in combination with ubiquitous but fleeting information asymmetries, has stimulated a dramatic expansion of racing (e.g., the wasteful expenditure of resources in a contest to trade ahead of other market participants). Racing may be reduced through the optional use of randomizing temporal buffers in the order flow. By slightly slowing the pace of trading, for example, such buffers may allow market-data dissemination processes to saturate (e.g., allow information asymmetries to dissipate) faster than order execution processes, so that price discovery and trading may operate more efficiently in an environment with more symmetrical information. By decoupling order flow from market-data flow, this may also reduce chaotic feedback instabilities that may affect automated trading markets.”  (emphasis added) 

	Mannix teaches the use of buffers, time algorithms, and other physical means to induce latency:
	“[0036] A lottery may operate in a continuous trading environment as follows. Arriving orders may not be exposed to the market right away, but instead may be placed in a buffer or queue. This mechanism may be applied to all orders arriving at an exchange, to a separate pool, and/or to a particular class of tradable financial instruments. This queue may not be a first-in/first-out queue; instead, orders may be drawn out at random. In this sense it is more of a pool than a queue—call it a pooled queue, or PoolQ for short. The average waiting time may be very brief, but some orders may be kept waiting longer than others. In effect, when the timing of access to the trading floor is precious, it may be allocated by lottery.
[0037] FIG. 1 depicts an example PoolQ system. In FIG. 1, traders 110 may issue one or more transaction messages 130 containing one or more orders or order commitments to a financial market 120. Trader 110 may be a machine, such as a computer, or a person issuing transaction messages 130 to financial market 120. Trader 110 may transmit one or more transaction messages 130 in encrypted format or the order or order commitments may be encrypted. The order or order commitments may include an instruction to buy or sell at least one of: a financial instrument, an equity, a stock, a bond, a mutual fund, an option, a bank note, a security, debt, a contract, an exchanged traded fund, an index fund, a currency, an asset, a liability, a portfolio of assets, a commodity, a future, a derivative, and/or a hedge. In one embodiment, a select financial instrument, for example, may be offered only through financial market 120. However, the select financial instrument offered through financial market 120 may be otherwise identical to another different financial instrument traded at a separate financial exchange system. For example, financial market 120 may offer trading in a buffered ETF (exchange traded fund) that is identical to another ETF, except for the requirement that orders for the buffered ETF must be processed through a temporal buffer.”  (emphasis added) 
[0047] A physical buffer may not be necessary to implement the PoolQ mechanism. Instead, imposing randomly distributed short delays to the incoming order flow may be sufficient. In effect, the PoolQ mechanism may suppress racing by introducing a synthetic jitter—a random variability in the timing of a trade. In other contexts this may be called dithering. The digital processing of analog (e.g., continuous) data tends to introduce distracting artifacts at the higher frequencies; by adding high-frequency noise (often called “blue” noise, because blue is at the high-frequency end of the visible spectrum), these artifacts may be, if not removed, rendered invisible.
[0048] In one embodiment, the PoolQ mechanism may provide temporal dithering (e.g., high-frequency timing noise) to continuously trading financial markets 120. Just as it does with movies and video games, the use of temporal dithering may supply a fluidity of movement that may otherwise be difficult to achieve. Indeed, the very concept of continuity in a digital system is something of a challenge. This is not a problem as long as the digital processes are much faster than the processes they are controlling—megahertz and now gigahertz computers have no trouble providing the illusion of continuity to music we listen to on a kilohertz scale. Similarly, computers have no trouble suppressing vibration in much slower machine tools. However, when a continuous process being controlled by a computer has patterns that resonate in the same frequency range in which the computer operates, digital artifacts and instabilities may appear. Temporal noise may erase those.”  (emphasis added) 


Accordingly, with regard to Claim 31, 
Mannix teaches:
31. (Previously presented) A computer-implemented method in an electronic trading environment, the method comprising: providing, at a first market center, an electronic trading system comprising: (a) a matching engine configured to receive and execute trading orders, (b) a storage medium configured to record an order book, and (c) at least one communication interface configured to communicate electronic data with trade participants, the electronic data including incoming trading orders from the trade participants and outgoing market data updates to the trade participants; configuring at least one of the matching engine and the at least one communication interface to 

(1) imposing a first additional latency on the electronic data of the incoming trading orders to the matching engine, such that, prior to the matching engine receiving or executing an electronic trading order, the first market center has sufficient time to process a market data update which has been generated at a second market center prior to the first market center's receipt of said electronic trading order, and (See at least [0047] – [0048] and other sections quoted above.]

(2) imposing a second additional latency on dissemination of the electronic data of the outgoing market data updates.  (See at least [0049]. “Market News” is considered to constitute the recited outgoing market data.]
Thus, Mannix appears to teach the essential limitations of Claim 31.  Mannix also  teaches that network delay occurs in other related fields such as video, music, and gaming networks.  (See at least Mannix:  [0048]
Nevertheless, out of an abundance of caution, and  subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitations, Mannix does not appear to teach routing or re-routing messages throughout the network as a means to induce latency.  However, Abigail teaches this feature.  Abigail is in the same field of endeavor as the claimed invention and Mannix – inducing latency into a communication network system.  The title of Abigail is:  “Equalized network latency for multi-player gaming.”  Although the the field is the same:  network latency and how to induce that when desirable.  Latency in these circumstances is desirable when fairness and equality of opportunity are involved.  Abigail teaches that latency can be introduced by routing messages through a path (i.e. along network cabling):
“[0002] In packet communication networks, latency arises on a connection as a result of the finite travel time of packets from one end of the connection to the other end. In real time applications, such as voice calls or videoconferencing, it is important to minimize the latency of the connection in order that the end users perceive as little delay as possible in traffic. Minimization of latency is less important for non-real time applications, such as e-mail, but is usually desirable.
[0003] In applications involving multiple users, such as multi-player network gaming, differences in latency between the connections of each user can have an impact on the application. For example, in a multiple-player network game requiring simultaneous actions by the players interacting in a shared virtual world, a player whose connection has a latency lower than that of the other players may provide an unfair advantage, as the player is informed of changes in the virtual world ahead of other players, and is able to react to those changes before other players can do so.
[0004] While reducing latency in multi-user applications remains important, in some applications it may be still more important to ensure that the latency of each user is equalized. A system which equalized latency of multiple users would allow such applications to run more effectively and, in the case of network gaming, more fairly.
[0005] In accordance with one aspect of the invention, a method is provided for reducing latency disparity between a plurality of connections accessing a server through a network. The inherent latency of each connection is determined. An imposed latency is determined for each connection, each imposed latency being the difference between the inherent latency of the respective connection and the inherent latency of the connection having the largest inherent latency. Packets for each connection are buffered for a duration of time equal to the imposed latency of the connection. In one embodiment, a new route is determined for at least one of the connections, each new route having an inherent latency greater than the initial inherent latency of the connection. For each such new route, the respective connection is re-established along the new route.
[0006] In accordance with another aspect of the invention, a method is provided for reducing latency disparity between a plurality of connections accessing a server through a network. The inherent latency of each connection is determined. A new route is determined for at least one connection, each new route having an inherent latency greater than the initial inherent latency of the connection. For each such new route, the respective connection is re-established along the new route.
[0005] In accordance with one aspect of the invention, a method is provided for reducing latency disparity between a plurality of connections accessing a server through a network. The inherent latency of each connection is determined. An imposed latency is determined for each connection, each imposed latency being the difference between the inherent latency of the respective connection and the inherent latency of the connection having the largest inherent latency. Packets for each connection are buffered for a duration of time equal to the imposed latency of the connection. In one embodiment, a new route is determined for at least one of the connections, each new route having an inherent latency greater than the initial inherent latency of the connection. For each such new route, the respective connection is re-established along the new route.
[0006] In accordance with another aspect of the invention, a method is provided for reducing latency disparity between a plurality of connections accessing a server through a network. The inherent latency of each connection is determined. A new route is determined for at least one connection, each new route having an inherent latency greater than the initial inherent latency of the connection. For each such new route, the respective connection is re-established along the new route.”  (emphasis added) 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffering latency process of Mannix using timing calculations and algorithms with the routing and re-routing teachings of Abigail.  The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  That is, it would greatly reduce the complexity and expense of the Mannix buffered and algorithmic system to use the routing teachings of Abigail.  It is significant that Abigail teaches that routing is a form of “buffering.”  Thus, a person of ordinary skill in the art would have a reasonable expectation of success since routing and re-routing packets and messages is well known and understood in the art of network communications.

 Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined latency inducing system of Mannix in view of Abigail, which uses connections and routing to induce latency, with the physical cable and fiber teachings of Kay.   The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  A person of ordinary skill in the art would readily understand from Kay that the type of cable or fiber optic wiring – as well as its length or dimension - would be a factor in the amount of latency induced.  Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success since selection of cabling for routing and re-routing packets and messages is well known and understood in the art of network communications.



With regard to Claim 33, Mannix teaches wherein at least one of said first additional latency and said second additional latency is imposed by the at least one communication interface.  (See at least Fig. 3 and the interface 324.)

With regard to Claim 34, Mannix teaches wherein at least one of said first additional latency and said second additional latency is of a predetermined, fixed amount.  (See at least [0046[.)

With regard to Claim 35, Mannix teaches wherein at least one of said first additional latency and said second additional latency is of a variable amount.  (See at least [0040] – [0041].)

With regard to Claim 36, Mannix teaches wherein at least one of said first additional latency and said second additional latency is imposed by routing the electronic data through a transmission medium of a physical characteristic chosen to cause a desired amount of latency.  (See at least [0046].  A typical buffer is a form of memory or RAM which is considered to constitute the recited physical characteristic.  

With regard to Claim 37, Abigail teaches wherein said transmission medium comprises a physical cable of dimensions chosen to achieve the desired amount of latency.  (See at least least [0006] and other sections quoted above.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the buffering latency process of Mannix using timing calculations and algorithms with the routing and re-routing teachings of Abigail.  The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  That is, it would greatly reduce the complexity and expense of the Mannix buffered and algorithmic system to use the routing teachings of Abigail.  It is significant that Abigail teaches that routing is a form of “buffering.”  Thus, a person of ordinary skill in the art would have a reasonable expectation of success since routing and re-routing packets and messages is well known and understood in the art of network communications.




A person of ordinary skill in the art would readily understand that a “coil” in a cable will effect its dimension – that is, its length – and therefore induce inherent latency.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined latency inducing system of Mannix in view of Abigail, which uses connections and routing to induce latency, with the physical cable and fiber teachings of Kay.   The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  A person of ordinary skill in the art would readily understand from Kay that the type of cable or fiber optic wiring – as well as its length or dimension - would be a factor in the amount of latency induced.  Furthermore, a person of ordinary skill in the art would have a reasonable expectation of success since selection of cabling for routing and re-routing packets and messages is well known and understood in the art of network communications.

With regard to Claim 39, Mannix teaches wherein said transmission medium is a physical medium.  (See at least [0046].  A typical buffer is a form of memory or RAM which is considered to constitute the recited transmission medium, in the sense that signals or packets are “transmitted” through it.)  

With regard to Claim 40, Kay teaches wherein said transmission medium comprises a wireless or microwave channel.  (See at least section 2.1 directed to speed of light considerations.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined latency inducing system of Mannix in view of Abigail, which uses connections and routing to induce latency, with the physical cable and fiber teachings of Kay.   The motivation to make this modification comes from Mannix.  As noted above, Mannix teaches that there are other ways – perhaps more simple – of physically inducing latency such as dithering.  The “inherent” latency of connections and routings of Abigail would be readily apparent to a person of ordinary skill in the art.  A person of ordinary skill in the art would readily understand from Kay that inherent latency could also be produced by microwave and wireless transmissions.  All signal propagation involves latency.  Wireless or microwave is another easy choice for a person of ordinary skill in the art.

With regard to Claim 41, Mannix teaches wherein at least one of said first additional latency and said second additional latency is imposed by programming the matching engine with a software.  (See at least [Abstract].  A delay algorithm is considered to constitute the recited programming of the matching engine.)



With regard to Claim 43, this claim is essentially identical to Claim 31 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 44, this claim is essentially identical to Claim 32 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 45, this claim is essentially identical to Claim 33 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 46, this claim is essentially identical to Claim 34 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 47, this claim is essentially identical to Claim 35 and is obvious for the same reasons as set forth in that claim.  


With regard to Claim 49, this claim is essentially identical to Claim 37 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 50, this claim is essentially identical to Claim 38 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 51, this claim is essentially identical to Claim 39 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 52, this claim is essentially identical to Claim 40 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 53, this claim is essentially identical to Claim 41 and is obvious for the same reasons as set forth in that claim.  

With regard to Claim 54, this claim is essentially identical to Claim 42 and is obvious for the same reasons as set forth in that claim.  



Conclusion
5.	Applicant should carefully consider the following in connection with this Office Action:

	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. inducing latency in a communications network by means of various hardware and software technologies). 
	Therefore, in addition to the above prior art references cited and applied in connection with this Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2012/0166327 to Amicangioli.  This reference is relevant to the features of using a POP to inherently induce latency.
	U.S. Patent Publication No. 2010/0332650 to Aisen et al.  This reference is relevant to the features of synchronizing execution of market orders.
	U.S. Patent Publication No. 2005/0074033 to Chauveau.  This reference is relevant to the features of encoding messages with timing instructions.

	U.S. Patent No. 9,959,572 to Iannaccone et al.  This reference is relevant to the features of aligning in time-wise fashion split orders, etc.
	U.S. Patent Publication No. 2010/0094743 to Robertson et al.  This reference is relevant to the features of a low latency trading system.
	U.S. Patent Publication No. 2007/0265043 to Wang et al.  This reference is relevant to the features of inducing latency in a gaming application.
	U.S. Patent Publication No. 2013/0325684 to Vogler et al.  This reference is relevant to the features of a low latency system.
	U.S. Patent Publication No. 2006/0259397 to Schluetter.  This reference is relevant to the features of synchronizing orders according to a clock.
	U.S. Patent Publication No. 2005/0075963 to Balabon.  This reference is relevant to the features of specifying an execution delay in trades.
	U.S. Patent Publication No. 2013/0218739 to Kmiec et al.  This reference is relevant to the features of consolidating messages for trading fairness.
	U.S. Patent Publication No. 2010/0174634 to Bartko et al.  This reference is relevant to the features of measuring latency.
	U.S. Patent Publication No. 2007/0025351 to Cohn.  This reference is relevant to the features of the effect of distance on latency.
	U.S. Patent Publication No. 2005/0137961 to Brann et al.  This reference is relevant to the features of timing orders in response to latency.


	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:
	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.
filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
	
	D.	Communicating with the Office
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.
 	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached at (571) 272-6771.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017


January 28, 2021
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691